I concur in Judge Duffey's conclusion that the game, "Race to Riches," is not gambling under current statutes, cases and regulations. I am also in accord with his determination that Regulation 45 prohibits the conduct here under consideration. However, it is my further opinion that these games are also proscribed by Regulation 53, which was briefed and argued by the parties. The games are clearly contests.
It may be said that all gambling involves a contest, but not all contests involve gambling. However, the regulation is designed to prohibit both activities, each of which stimulates the normal human desire to win and, by the same token, arouses equally normal human disappointment or anger at having lost. The disassociation of these emotions from the atmosphere and evironment of premises where alcoholic beverages are dispensed and consumed was likely one of the original considerations in the adoption of Regulation 53. The Liquor Department clearly felt that high emotion and alcohol are not compatible.
The question then becomes whether the language of the regulation is broad enough to reasonably apply to permit holders upon whose premises alcohol is not consumed. I believe that it is. Its first line defines its breadth and the fact that it applies to all persons "authorized to sell alcoholic beverages." Nowhere does the regulation limit its application to premises where alcohol is consumed, in spite of what may have been one of the original moving factors involved in its adoption, and no permit holder could reasonably contend that he was misled in that regard.
The Department of Liquor Control simply does not want its permit holders, irrespective of the type of permit concerned, furthering or participating in contests on permit premises, and the department's authority to enforce its desire in that respect seems well established. *Page 56